Citation Nr: 1114917	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for cardiomyopathy with congestive heart failure (heart disability), claimed as due to exposure to asbestos.

2.  Entitlement to an effective date earlier than November 26, 2007, for the award of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty from October 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for asbestosis.  In that decision, the RO also reopened a previously denied service connection claim for a heart disability, but ultimately denied the claim on the merits; regardless of the RO's actions, however the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In December 2008, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  In March 2010, the Veteran testified at a personal hearing in Washington, DC, before the undersigned Acting Veterans Law Judge.  Copies of the hearing transcripts are of record.

In April 2010, the Board remanded the service connection claim for asbestosis, and the application to reopen the previously denied service connection claim for a heart disability.

In a July 2010 rating decision, the AMC granted service connection for asbestosis and assigned a 100 percent evaluation, effective November 26, 2007.  As will be discussed in further detail below, the Veteran expresses disagreement with the effective assigned for his award of service connection for asbestosis.  Thus, the issue of entitlement to an earlier effective date has been added to the title page of this decision.  

The earlier effective date issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2005 decision, the Board denied service connection for a heart disability.  The Veteran's motion for reconsideration was denied, and the February 2005 Board decision became final.

2.  The Veteran did not serve or set foot in Vietnam while on active duty.

3.  Evidence received since the February 2005 Board decision does not raise a reasonable possibility of substantiating the service connection claim for a heart disability.


CONCLUSIONS OF LAW

1.  The February 2005 Board decision denying service connection for a heart disability is final.  38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the February 2005 Board decision is not new and material, and the Veteran's service connection claim for a heart disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Where the Veteran files a claim to reopen a previously denied service connection issue, the appellant must be supplied with notice of the evidence and information necessary to reopen the claim for service connection, the evidence and information necessary to establish entitlement to the underlying claim, and a description of the exact reasons for the previous denial of the claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was satisfied by way of a February 2008 letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  In addition, the notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied. 

Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  After the RO issued the August 2008 rating decision, it readjudicated the claim in a January 2009 statement of the case, and a July 2010 supplemental statement of the case.

Petition to Reopen

The Veteran seeks to reopen a service connection claim for a heart disability, claimed as secondary to asbestosis.  

His original claim, received by VA in October 2001, was denied in a July 2002 rating decision. The Veteran appealed that decision to the Board.  In September 2005, the Board issued a decision denying the claim on the basis that the evidence did not show that the Veteran's heart disability manifested within the first post-service year, and that the preponderance of the evidence is against a finding that the heart disability is related to service.  

Subsequently, the Veteran submitted a motion for reconsideration of the Board's February 2005 decision, and in November 2007, the Board denied the motion.  Unless the Chairman of the Board orders reconsideration, all decisions of the Board are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  

Here, because the Board, in November 2007, did not grant reconsideration of the Board's February 2005 decision that denied service connection for a heart disability, the decision became final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.  

Also in November 2007, the Veteran sought to reopen his service connection claim for a heart disability.  

Where a final Board decision exists on a given claim, that claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered by the Board.  38 U.S.C.A. § 7104(b).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.  Therefore, once a Board decision becomes final under § 7104(b), "the Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As the last final disallowance of the Veteran's service connection claim for a heart disability was the February 2005 Board decision, the Board must now determine whether new and material evidence to reopen the claim has been received subsequent to its February 2005 decision.

Evidence of record when the Board adjudicated the claim in February 2005 included private medical evidence, VA medical evidence, and the Veteran's contentions.  

Private medical records document that, in August 1996, the Veteran was diagnosed with possibly multifactoral congestive heart failure.  A cardiac consultant during that hospitalization noted that the Veteran drank at least a six-pack of beer each night, that he was a confirmed alcoholic, that he had gone through all of the alcohol rehabilitation programs, and that he was "dry" for a number of years until approximately four years previously; he indicated that the Veteran drank very little hard liquor.  The examiner stated that a significant element of alcoholic cardiomyopathy could not be ruled out.

In January 1997, another cardiac consultant, Dr. Wulff, stated that subsequent to the Veteran's treatment in August 1996, he had entirely quit drinking alcohol.  The examiner indicated that an echocardiogram in August 1996 had disclosed a significantly reduced left ventricular ejection fraction of 12 percent.  He noted the Veteran's history of possible asbestosis and alcoholism, with a history of heavy drinking in the past, up to 5 to 12 beers per day.  The listed diagnoses included dilated cardiomyopathy.  The examiner commented that coronary artery disease was unlikely as the cause of the cardiomyopathy, but that he was checking the Veteran's thyroid function to rule out hyperthyroid cardiomyopathy as a cause.  Dr. Wulff's treatment records dated from April 1997 to December 1998 reflect a diagnosis of non-ischemic cardiomyopathy.  In December 1998, the physician stated that it was his opinion that it was unlikely that his cardiac problems were related to asbestos exposure, but that it would be difficult at that point to determine an exact etiology.

In February 1997, the Veteran was evaluated by another cardiac consultant.  That examiner noted the Veteran's history as reported above.  The listed diagnoses included dilated cardiomyopathy, idiopathic, possibly alcoholic; congestive heart failure secondary to the cardiomyopathy, currently compensated on medical therapy; and history of chronic alcoholism.

An echocardiogram performed in April 1997 reported showed a moderately dilated left ventricle with a moderately depressed ejection fraction of approximately 30-40 percent, resulting in diffuse left ventricular hypokinesis of cardiomyopathy. 

In December 1998, the Veteran was again hospitalized, during which a consultation by occupational and environmental medicine specialists was obtained.  Those examiners' report states that the Veteran had worked as a steam fitter for the previous 23 years, including at least 10 years during which he was exposed to visible asbestos dust.  The report indicates that the Veteran worked as a pipefitter for 47 employers between 1973 and 1996.  The examiners discussed the history of the Veteran's current illness, his past medical history, his social and occupational history, and their clinical findings in detail.  In particular, his history of and treatment for alcoholism was again noted.  They concluded that, "Alcohol is well known to cause dilated cardiomyopathy [citation omitted]... Alcohol abuse seems the most likely cause of [the Veteran's] cardiomyopathy."

The Veteran submitted a questionnaire that he had submitted to Dr. Wulff in May 2001.  In pertinent part, Dr.Wulff responded in June 2001 that asbestos does not cause myocardial fibrosis, pericarditis with associated cardiomyopathy, or dilated cardiomyopathy.

The report of an echocardiogram obtained in December 2001 by Dr. Wulff notes that, as compared to the examination in 1996, the left ventricular size was smaller and the ejection fraction had normalized.

The Veteran was again hospitalized in October 2002 for evaluation of chest pain. A cardiac consultant during that hospitalization noted the diagnosis of cardiomyopathy, but did not comment on its etiology.

Also of record were numerous scientific reports concerning the health effects of occupational exposure to asbestos and other agents and also articles regarding cardiomyopathy.  Most of the scientific reports did not mention cardiomyopathy as resulting from exposure to asbestos and the articles about cardiomyopathy do not mention asbestos exposure as a possible etiology.  A couple of the scientific articles did contain anecdotal reports of asbestos exposure as possibly causing cardiomyopathy and one article indicates that characteristic myocardial fibrosis may result from long-term asbestos exposure.

The Veteran presented testimony in May 2003 and July 2004.  The Veteran's essential argument was that the attribution of his cardiomyopathy to alcoholism was incorrect.  He stated that he was repeatedly "told by the cardiologist that alcohol played no part in the disease, that had nothing to do with it because there was never any liver damage."  

In October 2004, the Board obtained an opinion from a cardiovascular expert.   The examiner stated that it is clear from review of the medical records that the Veteran has a dilated cardiomyopathy with severely reduced systolic function and congestive heart failure.  The examiner further indicated that the causes of a dilated cardiomyopathy are many and not infrequently multifactorial.  Although different classification schemas exist, the examiner noted that the most common causes for dilated cardiomyopathy with reduced systolic function are related to ischemic heart disease, long standing hypertension, long term alcohol use, infectious agents, and exposure to certain myocardial toxins (adriomycin, cobalt).

The examiner further indicated that the absence of documented coronary disease or multiple risk factors, significant hypertension, or exposure to infectious agents makes ischemic cardiomyopathy, hypertensive cardiomyopathy or infectious cardiomyopathy unlikely.  Particularly noteworthy was the Veteran's long term use of large quantities of alcohol over many years.  The examiner stated that long term use of alcohol is certainly a plausible and likely etiology for the Veteran's diagnosed cardiomyopathy.  The examiner explained that while there are reports (many of these isolated case reports) linking asbestos to some forms of heart disease, many of these describe forms of "constrictive/restrictive" cardiac disease often with pericardial involvement.  These are forms of cardiac disease different from that which the Veteran was diagnosed.  The examiner concluded that while there is no way to absolutely exclude asbestos exposure as a cause or contributing factor and no definitive "test" that allows an etiologic diagnosis with absolute certainty, the finding of dilated cardiomyopathy with severe systolic dysfunction in the setting of chronic and significant alcohol use makes this the most probable cause of the Veteran's cardiomyopathy.

Evidence received after the adjudication of the Board's February 2005 decision includes numerous medical treatise articles, hearing transcript, lay contentions, private medical evidence, VA medical evidence, prescription information, copies of restricted information, and copies of previously issued VA adjudications from the RO.  However, the additionally received evidence is either not new, or not material to the claim.

The additional received VA medical evidence is new; however, it is not material to the Veteran's claim as it does not raise a reasonable possibility of substantiating the claim.  In fact, a June 2008 VA examination report concludes that the Veteran's cardiomyopathy is not more likely than not the result of asbestos-related injury.  It was noted that the Veteran's specific diagnosis, dilated cardiomyopathy, is more likely due to alcoholic consumption and not asbestos exposure.  Moreover, a June 2010 VA examiner opined that it is "highly unlikely" that the Veteran's cardiac disease is due to asbestos exposure.  The examiner explained that the record contains no environmental data to quantify the degree of causation due to his service as compared to his degrees of exposure due to 20+ years in civil service.  

In September 2008, VA received additional copies of Internet/medical treatise articles which discuss asbestos related disorders.  Although the nonduplicative articles are new, they are not material because they are cumulative of evidence already considered.  As indicated, the Board in 2005 considered articles that suggest a possible relationship between heart disability and asbestos exposure.  However, those articles are generic and not specific to the Veteran.  

Moreover, the hearing transcripts dated in December 2008 and 2010 reflect that the Veteran reiterated his contentions previously considered.  And while the Veteran, during his 2008 hearing, submitted additional information regarding his work in refrigeration, the Board notes that it had already considered the Veteran's MOS as a refrigeration mechanic in February 2005.  In fact, Board had already acknowledged exposure to asbestos in its 2005 decision.  The relationship between the current heart disability and in-service exposure to asbestos is at issue.

Accordingly, none of the newly received evidence, either by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the service connection claim for a heart disability.  38 C.F.R. § 3.156 (2010).  It does not raise a reasonable possibility of establishing the claim.  Id.  Therefore, the evidence is not considered new and material for the purpose of reopening the service connection claim for a heart disability.  Accordingly, the claim is not reopened.


ORDER

New and material evidence has not been received to reopen a service connection claim for a heart disability; the claim is not reopened.


REMAND

In an August 2010 statement, the Veteran expressed his disagreement with the RO's July 2010 assignment of an effective date of November 26, 2007, for the award of service connection for asbestosis.  As such, the Veteran must be issued a Statement of the Case (SOC) with respect to this claim.  Under these circumstances, the Board has no discretion and is obliged to remand this issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Issue the Veteran a SOC regarding entitlement to an effective date earlier than November 26, 2007, for the award of service connection for asbestosis.  Allow the appellant the requisite period of time for a response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


